Brazos Valley Floors & Interiors, Inc. and Harlan King v. Gayle Loyd















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-128-CV

     BRAZOS VALLEY FLOORS 
     & INTERIORS, INC. AND 
     HARLAN KING,
                                                                                   Appellants
     v.
 
     GAYLE LOYD,                                                      Appellee 
 

From the 170th District Court
McLennan County, Texas
Trial Court # 97-2260-4
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The defendant-appellants, Brazos Valley Floors & Interiors, Inc. and Harlan King
(collectively “Appellants”), sought appellate review of an adverse judgment entered against them
in favor of the plaintiff-appellee, Gayle Loyd, in a defamation suit.  On August 24, 1998,
Appellants filed a motion to dismiss this appeal.  In relevant portion, Rule 42.1(a) of the Texas
Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      Appellants state that the parties have settled their controversy.  Appellee Loyd has not filed
a response to the motion.  Accordingly, this cause is dismissed with costs to be taxed against
Appellants.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Dismissed on appellants’ motion
Opinion delivered and filed August 31, 1998
Do not publish

lant as open pleas. 
Brown v. State, 943 S.W.2d 35 (Tex. Crim. App. 1997).
      The judge assessed punishment within the statutory range of punishment.  The judgments are
regular on their face and contain all requirements set out in the Texas Code of Criminal Procedure,
article 42.01.
      Appellant's briefs certify that copies were served on Appellant on June 2, 1999.  Appellant
has filed no pro se briefs and no extension of time in which to file same has been requested.
      We have examined both briefs and agree that both appeals are frivolous and without merit,
and we find nothing in the record that might arguably support an appeal.
      Appellant's appointed counsel has further made a request and motion to withdraw as attorney
in each case.  Those motions are granted.
      Judgments in both cases are affirmed.
 
                                                                         FRANK G. McDONALD
                                                                         Chief Justice (Retired)

Before Chief Justice Davis,
      Justice Vance and
      Chief Justice McDonald (Retired)
Affirmed
Opinion delivered and filed September 15, 1999
Do not publish